Exhibit 10.1

 

FIRST AMENDMENT TO OFFICE BUILDING LEASE

 

THIS FIRST AMENDMENT TO OFFICE BUILDING LEASE is made as of April 8, 2003
between MACK-CALI REALTY, L.P., a Delaware limited partnership (“Landlord”), and
SIRENZA MICRODEVICES, INC., a Delaware corporation (“Tenant”).

 

Landlord and Tenant entered into an Office Building Lease dated March 25, 2003
(the “Lease”). The Lease contemplates Tenant’s deposit of the LOC upon the
execution of the Lease. Tenant prefers to deposit cash security instead of the
LOC. Accordingly, Landlord and Tenant agree:

 

1.         Defined Terms; Recitals. Terms used but not defined in this First
Amendment have their meanings in the Lease. The recitals are incorporated into
this First Amendment as though set forth in full in it.

 

2.         Amendment of Article 8. Article 8 is amended to read in its entirety:

 

ARTICLE 8—THE SECURITY DEPOSITS; LETTER OF CREDIT

 

8.1        Initial Security Deposit. On or before April 10, 2003, Tenant will
deposit One Million Dollars ($1,000,000.00) (the “Initial Security Deposit”). On
the second (2nd) anniversary of the Commencement Date and in each succeeding
anniversary of the Commencement Date, and so long as (a) no Event of Default
exists, and (b) no circumstances exist that after the giving of notice or the
passage of time, or both, would be an Event of Default on those anniversaries,
and (c) Tenant has not paid Base Rent after the date it is due more than twice
in any twelve (12) month period during the Term, Tenant may reduce the amount of
the Initial Security Deposit by Two Hundred Thousand Dollars ($200,000.00), and
within sixty (60) days after the sixth (6th) anniversary of the Commencement
Date, and so long as conditions (a) and (b) in this Section are satisfied on
that anniversary and Tenant has posted the Second Security Deposit described in
Section 8.2, the Initial Security Deposit will be returned to Tenant.

 

8.2        The Second Security Deposit. On or before the date the Initial
Security Deposit is reduced to zero and as a condition to Landlord’s return of
the Initial Security Deposit, Tenant will deposit with Landlord (the “Second
Security Deposit”) in an amount equal to the last month’s Base Rent, plus
one-twelfth (1/12th) of Common Area Operating Expenses payable by Tenant and
other costs incurred by Tenant in the twelve (12) months preceding the date of
the deposit of such Second Security Deposit.

 

8.3        The Security Deposits. The Initial Security Deposit and the Second
Security Deposit, and if applicable, the LOC deposited by Tenant in lieu of the
Initial Security Deposit pursuant to Section 8.4 below, are collectively the
“Security Deposit” in this Section 8.3. The Security Deposit is made by Tenant
to secure the faithful performance of all the terms, covenants and conditions of
this Lease to be performed by Tenant. The Security Deposit is not an advance
payment of Rent or a measure or limit of Landlord’s damages upon an Event of
Default by Tenant. If an Event of Default occurs, Landlord may, but shall not be
required to, use, apply or retain all or any part of the Security Deposit (a)
for the payment of any Rent or any other sum due and payable by Tenant, (b) for
the payment of any other amount which Landlord may spend or become obligated to
spend by reason of such Event of Default, and (c) to compensate Landlord for any
other loss or damages which Landlord may suffer by reason of such Event of
Default. If any portion of the Security Deposit is so used or applied, Tenant
shall, upon demand therefor by Landlord, deposit with Landlord cash in an amount
sufficient to restore the Security Deposit to the amount required to be
maintained by Tenant hereunder. Upon expiration or the sooner termination of
this Lease, provided that Tenant has performed all of its obligations hereunder,
Landlord shall return to Tenant the remaining portion of the Security Deposit no
later than thirty (30) days after the date Landlord receives possession of the
Premises in accordance with the provisions of this Lease. The Security Deposit
may be commingled by Landlord with Landlord’s other funds, and no interest shall
be paid thereon. If Landlord transfers its interest in the Premises, then
Landlord may assign the Security Deposit to the transferee and thereafter
Landlord shall have no further liability or obligation for the return of the
Security Deposit so long as the transferee accepts responsibility for the
Security Deposit according to the terms of this Lease. Tenant hereby waives the
provisions of any Applicable Laws, whether now or hereafter in effect, or common
law rule, to the contrary, which restricts the amount or types of claim that a
landlord may make upon a security deposit or imposes upon a landlord (or its
successors) any obligation with respect to the handling or return of security
deposits.

 

8.4        Letter of Credit. At any time at its election, Tenant may deposit
with Landlord an unconditional, clean, irrevocable letter of credit (the “LOC”)
in the amount of the Initial Security Deposit at the time of the deposit. The
LOC shall be issued by Chase Manhattan Bank or a comparably creditworthy bank
reasonably acceptable to Landlord, and whose deposits are insured by the FDIC.
The LOC will be in a form and content reasonably acceptable to Landlord.
Promptly after its receipt of an LOC in accordance with this Section 8.4,
Landlord will return the Initial Security Deposit to Tenant. The LOC will be
held by Landlord as security for the performance by Tenant of its obligations
under this Lease. The LOC will not be mortgaged, assigned or encumbered by
Tenant without the prior written consent of Landlord. If an Event of Default
occurs, or if Tenant fails to renew the LOC at least thirty (30) days before its
expiration, Landlord may, but will not be required to, draw upon all or any
portion of the LOC for payment of any Rent. The use of the LOC or any part of
its by Landlord will not prevent Landlord from exercising any other right or
remedy provided by this Lease or by Law. Landlord will not be required to
proceed against the LOC. The LOC will not operate as a limitation on any
recovery to which Landlord may be entitled. Any amount of the LOC that is drawn
by Landlord, but is not used or applied by Landlord, will be held by Landlord
and deemed a Security Deposit subject to Section 8.3. If any portion of the LOC
is drawn and applied by Landlord, Tenant will, within five (5) days after
written demand, either (a) deposit cash with Landlord in an amount sufficient to
cause the sum of any Security Deposit and the amount of the remaining LOC to
equal the amount of the LOC then required under this Lease, or (b) reinstate the
LOC to the amount then required under this Lease. If Landlord transfers or
mortgages the Building, Landlord may transfer the LOC to the transferee or
mortgagee and Tenant will look solely to the transferee or mortgagee for the
return of the LOC so long as the transferee or mortgagee accepts responsibility
for the LOC according to the terms of this Lease.

 

3.         Miscellaneous.



--------------------------------------------------------------------------------

(a)        Landlord and Tenant each represent and warrant that they have dealt
with no broker, realtor, or agent in connection with this First Amendment.

 

(b)        Landlord and Tenant confirm the Lease as amended by this First
Amendment. Tenant acknowledges that there is no default by Landlord under the
Lease nor any circumstance that after the passage of time or the giving of
notice, or both, would be a default by Landlord under the Lease.

 

(c)        Except for the modification in this First Amendment, the Lease will
remain in full force and effect. This First Amendment sets forth the entire
agreement between Landlord and Tenant with respect to the matters set forth in
it. There have been no additional oral or written representations or agreements.
In case of any inconsistency between the provisions of the Lease and this First
Amendment, the latter provisions will govern and control. This First Amendment
will not be binding until executed and delivered by both parties.

 

[continued on following page]



--------------------------------------------------------------------------------

Landlord and Tenant have executed this First Amendment as of its date.

 

LANDLORD: MACK-CALI REALTY, L.P., a Delaware limited partnership

By:

 

Mack-Cali Realty Corporation, a Delaware 

corporation, its general partner

 

   

By:

 

    /s/ Robert L. Drabkin

--------------------------------------------------------------------------------

       

    Robert L. Drabkin

       

    Regional Director

 

TENANT: SIRENZA MICRODEVICES, INC., a Delaware corporation

By:

 

    /s/ Susan Ocampo

--------------------------------------------------------------------------------

Name:

 

    Susan Ocampo

Title:

 

                    Treasurer

   

                    4/9/03